Title: Statement of Medical Services by Edward Gantt, 2 March 1802
From: Gantt, Edward
To: Jefferson, Thomas


          Attendance on the President’s Family commenced on the 28th. of May 1801 with a visit to Mrs. Murphy whom I continued to attend almost daily to the 2nd. of July—
          Ursula inoculated 29th May. & board—
          Mr. Julian Medicine & attendance for swelled Testicles—
          Mr. Rapin visit & Venesection—
          Mr. Julian Attendance, dressing & Ointments, & medicine for a burnt Arm & Hands
          Ursula medicines & attendance from July 4th. to the 14th.—
          Edwd. A visit & medicines from Augt. 19. to 24
          Christopher Ointment
          Knowles. Septr. 28th. a visit & Venesection—attendance & medicine until October 11th—
          Cramer. Emetic
          Ursula. Ointment Jany. 3d. 1802—Since which there is no Charge on my Book—
          The Charges for the above amount, at the usual mode of charging by the Doctors of George Town, to $76:57 which I received of Mr. John Barnes on the 2nd. of March—
          
            Edwd Gantt
          
        